IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                           No. 97-50357
                         Summary Calendar



CLAUDIO A. DONELLI,

                                         Plaintiff-Appellant,

versus

TERRY D. FOSTER; PIERCE, Captain; HORN, Major;
BARKLEY, Captain; COOK, Sergeant; LERMA, Officer;
ROMEISER, Officer; GUERRA, Officer; TDC CRIME STOPPERS;
SHERIFF, PECOS COUNTY,

                                         Defendants-Appellees.

                        - - - - - - - - - -
           Appeal from the United States District Court
                 for the Western District of Texas
                        USDC No. P-96-CV-80
                        - - - - - - - - - -
                         December 24, 1997
Before KING, HIGGINBOTHAM and DAVIS, Circuit Judges.

PER CURIAM:*

     Claudio Andrew Donelli, No. 693226, a Texas state prisoner,

appeals the district court’s dismissal as frivolous, pursuant to

28 U.S.C. § 1915(e)(2)(B)(i), of his 42 U.S.C. § 1983 action.

     Donelli has not alleged an injury associated with his claim

that one of the defendants impeded his access to the court.

Lewis v. Casey, 116 S. Ct. 2174, 2179-81 (1996).   Donelli’s


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                           No. 97-50357
                                -2-

claims against Lerma and Cook for verbal threats and profanity do

not amount to a constitutional violation.    See Bender v. Brumley,

1 F.3d 271, 274 n.4 (5th Cir. 1993).   The district court did not

abuse its discretion by dismissing Donelli’s excessive-use-of-

force claim, as asserted in the district court.    See Siglar v.

Hightower, 112 F.3d 191, 193 (5th Cir. 1997) (Eighth Amendment

standards apply in determining whether a prisoner has sustained

the necessary physical injury to support a claim for mental or

emotional suffering).

     Donelli’s allegations that he suffered a physical injury,

that the defendants did not protect him, that the defendants

filed unwarranted disciplinary reports against him, and that he

was subjected to punishment, including the loss of good time

based on retaliatory claims are raised for the first time on

appeal and are reviewed for plain error.    See Highlands Ins. Co.

v. National Union Fire Ins. Co., 27 F.3d 1027, 1031-32 (5th Cir.

1994) (applying, in civil case, plain error analysis of United

States v. Olano, 113 S. Ct. 1770 (1993)), cert. denied, 115 S.

Ct. 903 (1995).   Donelli’s allegations do not demonstrate a

constitutional violation and do not rise to the level of the

obvious error required to meet the standard for plain error.     See

Robertson v. Plano, 70 F.3d 21, 23 (5th Cir. 1995).

     Donelli abandoned his claim that Officers Lerma and Romeiser

conspired to accuse him of a false disciplinary charge by failing

to brief the claim properly.   See   Fed. R. App. P. 28(a)(6); see
                            No. 97-50357
                                 -3-

Yohey v. Collins, 985 F.2d 222, 224-25 (5th Cir. 1993).

Donelli’s conclusional allegations are insufficient to

demonstrate a conspiracy.    See Wilson v. Budney, 976 F.2d 957,

958 (5th Cir. 1992).   By failing to allege that any of the

defendants were responsible for Donelli’s alleged denial of

continued, necessary medical treatment for his psychological

condition, Donelli has failed to state a § 1983 claim.    See

Thompson v. Steele, 709 F.2d 381, 382 (5th Cir. 1983) (personal

involvement is an essential element of a civil rights cause of

action).

     Accordingly, we affirm the district court’s dismissal of

Donelli’s civil right complaint.

     AFFIRMED.